Tuck, J.,
delivered the opinion of this court, in the first case, as follows:
The appellants filed their petition in the orphans court of Charles county, praying to have corrected an allowance of commissions made to the appellee as executor of Catharine Stonestreet.
We cannot express any opinion as to the propriety of this allowance, for the reason, that the appellants do not appear to have any interest in the estate. The will is not exhibited, nor is there any allegation or proof, that the petitioners are the same persons indicated in the will as the children of the sister of the testatrix. We must decide the case without reference to the reason assigned by the court below. If they have erred, which we do not mean to intimate, the parties claiming a reversal of their order must appear to have a standing in court, and to have been injured by the proceedings below.

Appeal dismissed with costs.

In the second case, the same judge delivered the opinion of this court, as follows:
The parties in this case appear to be the same as in the preceding. Although the petition was filed for a different purpose the same objection applies to both records.
The will of Catharine Stonestreet does appear in this record -r but the petition does not aver, nor is there evidence to show, that they are the legatees,, and that there was any balance of-the estate to be held and disbursed by the appellee, under her' will. We decline expressing any opinion as to the question of jurisdiction of the orphans courts in such cases.

Appeal dismissed with costs.